DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al (2017/0315442) in view of Yasuda et al (8,968,982).
Fukushima et al disclose a resist compositon comprisng a polymer, a quencher/ carboxylate salt, a PAG, a surfactant, and a mixed solvent, wherein the polymer includes units including:



    PNG
    media_image1.png
    428
    296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    150
    119
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    111
    103
    media_image3.png
    Greyscale

Wherein (a) meets the limitations of the instant (a-1) (and given the similarity between that of the reference and those preferred by the instant specification, one of skill in the art would have expected the unit to inherently meet the claimed ClogP values of claims -6), (b) meets the limitations of the instant (b-1), and (c1) to (c3) meet the limitations for the instant (p-10 to (p-3):


    PNG
    media_image4.png
    148
    111
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    408
    310
    media_image5.png
    Greyscale

Additional units include lactones (instant (c-1), instant claims 2 and 3).
The PAG includes sulfonate anions meeting the limitations of the instant (B2) of the instant claims 10-12).


    PNG
    media_image6.png
    257
    292
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    57
    192
    media_image7.png
    Greyscale

The quencher comprises a compound meeting the limitations of the instant (B) and (B1):

    PNG
    media_image8.png
    171
    310
    media_image8.png
    Greyscale
 (instant claims 1 and 7-9).

The method of forming a pattern includes the steps as instantly claimed by claims 17-19:

    PNG
    media_image9.png
    76
    285
    media_image9.png
    Greyscale

The reference teaches that additional known monomers for use in resist polymers with similar monomers may be included, but fails to specifically disclose that of the instant formula (a-2). 

Yasuda et al disclose a resist copolymer comprising a unit of the instant formula (a-2), in combination with units disclosed by the primary reference
    PNG
    media_image10.png
    149
    115
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    256
    284
    media_image11.png
    Greyscale

The addition of the unit improves pattern profile and crack resistance.

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Fukushima et al, choosing as an additional monomeric unit, the unit described above and taught by Yasuda et al, to achieve an improved pattern profile and crack resistance. The resultant polymer, composition, and method would also meet the limitations of the instant claims.



Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (KR 10-2018-0138539 and its machine translation and English language equivalent 10,948,822).
Hatakeyama et al disclose a resist composition comprising a polymer, an acid generator, quencher, and solvent, wherein the polymer comprises units as set forth by the instant claim 1:



    PNG
    media_image12.png
    315
    254
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    173
    239
    media_image13.png
    Greyscale

Wherein (a) is the instant (a-2), wherein R1 is an acid labile group (includes t-butyl in examples; instant claims 1 and 13-15), and (d1) to (d3) meet the limitations of the instant formulas (p-1) to (p-3).
Additionally, (b1) is an acid labile group meeting the limitations of the instant formula (a-1) (given the similarity in structure to that preferred by the instant claims, the reference units would have been expected to possess the instantly claimed ClogP value of instant claims 4-6), and examples include units meeting the limitations of the instant (b-1) (examples, claim 6), an da lactone according to the instant claims 2 and 3:


    PNG
    media_image14.png
    252
    285
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    173
    291
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    314
    283
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    441
    308
    media_image17.png
    Greyscale

The material further comprises a salt having a carboxylate anion meeting the limitations of the instant formula (B) and (B1) (instant claims 1 and 7-9):

    PNG
    media_image18.png
    30
    195
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    158
    299
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    62
    88
    media_image20.png
    Greyscale

The composition further comprises a salt having a structure meeting the limitations of the instant (B2) of instant claims 10-12:

    PNG
    media_image21.png
    82
    280
    media_image21.png
    Greyscale


The composition is employed in a method of patterning comprising the steps as instantly claimed (See examples, claims; instant claims 16-18):

    PNG
    media_image22.png
    225
    287
    media_image22.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Hatakeyama et al, choosing as an additional monomeric unit, an -OH substituted aryl monomer such as disclosed above, which would also meet the structural limitations of the instant (b-1). The resultant material and method would also meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722